DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s notes 
During the interview on 11/22/2022, Examiner provided Applicant’s representative until 11/25/2022 to submit a supplemental amendment. However, no supplemental amendment was filed.

Response to Amendment
In responsive to applicant amendment filed on 11/08/2022. Claims 1-4, 6-38 are pending. Applicant’s amendment have overcome the rejection under 35 U.S.C. 112(b). however, upon consideration, a new ground of rejection has been made, see rejection under 35 U.S.C. 112(a) below.

Response to Arguments
Applicant argues on page 16, “As an initial matter, it is respectfully submitted that a series of Office Action is improper and unreasonable because the Final Office Action, mailed April 4, 2022, had withdrawn the rejections under 35 U.S.C. 103, which were asserted in the non-final office action, mailed October 9, 2021. Rather, the April 4, 2022 Final Office Action includes only 112 rejection and objection to drawings. But now we have received another non-Final Office Action, mailed August 8, 2022 including the exact same rejections under 35 U.S.C. 103 again. Accordingly the Office is not observing and not complying with “compact prosecution procedures, as provided in MPEP.”
Examiner respectfully disagrees because the Final office action mailed on April 4 2022 had rejection under 35 U.S.C. 112(a) lack of written description, Applicant amended the claims in such a way that was not supported by the specification. Thereby, Examiner interpreted the amended claim as written, and no art was applied when interpreted the limitation as amended. However, the Non-Final rejection mailed on August 8, 2022 had the rejection under 35 U.S.C. 103 because Applicant had amended the claim, in such a way, that overcome the rejection under 35 U.S.C. 112(a) and the 35 U.S.C. 103 rejection was necessitated by the newly amended claims. Accordingly, the Office is complying with compact prosecution procedures as provided in the MPEP.

In response to applicant’s argument regarding rejection under 35 U.S.C. 103 on Remarks, page 12 “in other words, WPEs of Lin are separate from the input buffers and WTB arrays of Lin, i.e., not inside the input buffers and WTB arrays of Lin, as above illustrated in figs.5-6. In stark contrast, independent claim 1 set forth that a memory device comprises: a memory configured to store input data and filter data of a convolution operation, and a function processor, embedded inside the memory, …which are different from and not described or suggested by the teachings of Lin, nor even in combination of teachings of the other cited references. Instead, as noted above, WPEs of Lin are separated from the input buffers and WTB arrays of Lin, i.e. not inside the input buffers and WTB arrays of Lin, as above illustrated in figs. 5-6.
While Examiner agrees that as illustrated in figures 5 and 6, the WPEs are separate from input buffers and WTB arrays of Lin, i.e. not inside. However, the disclosure of the instant application does not provide support for the claims as amended, such as “a memory device comprises: a memory configured to store input data and filter data of a convolution operation, and a function processor, embedded inside the memory”. Figure 1 [0084] illustrates a memory device 110 comprises a memory cell 120 and a function module 130, wherein memory cell 120 store input data, filter data, and output data and function module 130 comprises transform circuits to perform transformation. [0081] memory device 110 may include a function in memory (FIM) capable of performing data storage and data processing. Figures 6, 8  illustrates a memory device include a memory cell 610 and a function module. As disclosed in the specification, a memory device and a memory (or memory cell) are two different components, as illustrated in, for example, figure 1, a memory 120 stores data and is embedded inside memory device 110, and memory device additionally comprises function processor/module 130 to process the data. Therefore, the specification provides support for a function processor, embedded inside the memory device, rather than a function processor, embedded inside the memory. Accordingly, rejection under 35 U.S.C. 103 is withdrawn because Examiner interpreted the claims as written, however rejection under 35 U.S.C. 112(a) is made as necessitated by amendment.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the independent claim 1 recites limitation as “a memory device comprises: a memory configured to store input data and filter data of a convolution operation, and a function processor, embedded inside the memory”. Specification describes a memory device and a memory (or memory cell) are two different components, as illustrated in, for example, figure 1 [0081] memory device 110 may include a function in memory (FIM) capable of performing data storage and data processing and [0084], wherein memory 120 stores data and memory device 110 additionally comprises function processor/module 130 to process the data. Accordingly, the claim(s) contains subject matter (a function processor, embedded inside the memory) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 21, 29, and 35 recite similar limitation, thus they are rejected for the same reasons. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182